IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


BENEFICIAL CONSUMER DISCOUNT                : No. 222 WAL 2022
COMPANY D/B/A BENEFICIAL                    :
MORTGAGE COMPANY OF                         :
PENNSYLVANIA,                               : Petition for Allowance of Appeal
                                            : from the Order of the Superior Court
                   Respondent               :
                                            :
                                            :
             v.                             :
                                            :
                                            :
PAMELA A. MCDEAVITT,                        :
                                            :
                   Petitioner               :


                                    ORDER



PER CURIAM

     AND NOW, this 29th day of November, 2022, the Petition for Allowance of Appeal

is DENIED.